DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to amendment filed on 5/5/2022.
Claims 1 – 20 are pending.
Claim 16 has been amended.

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments have been fully considered and are persuasive.
Regarding Claims 1 – 20, same reasons of Action sent on 2/17/2022 including the amendments directed to matters of form not affecting the scope of the claim.

The closest references are found based on the updated search:
Lee et al. (US 2022/0102309 A1) discloses semiconductor package, comprising: a lower redistribution wiring layer including a plurality of first redistribution wirings stacked in two levels; a semiconductor chip arranged on the lower redistribution wiring layer, and having a plurality of chip pads provided at a front surface to be electrically connected to the plurality of first redistribution wirings; a support member on the lower redistribution wiring layer to surround the semiconductor chip, and exposing a backside surface of the semiconductor chip; and an upper redistribution wiring layer on the support member, and including a plurality of second redistribution wirings electrically connected to a plurality of vertical connection structures that penetrate at least a portion of the support member, and a thermal pattern provided on the exposed backside surface of the semiconductor chip (see claim 16).
Akiba et al. (US 2022/0013508 A1) suggests that the semiconductor chip is mounted on the central portion of the first main surface of the wiring substrate such that the front surface of the semiconductor chip faces the first main surface of the wiring substrate, wherein the heat radiation portion of the lid is bonded to the rear surface of the semiconductor chip via a second adhesive layer, wherein a thickness of the semiconductor chip is thinner than a thickness of the first capacitor, wherein in cross-sectional view, a mounting height of the first capacitor from the first main surface of the wiring substrate is higher than a mounting height of the semiconductor chip from the first main surface of the wiring substrate, wherein in plan view, the lid has a first notched portion concaved from a peripheral edge of the lid toward the heat radiation portion in plan view; and wherein the lid is disposed over the first main surface of the wiring substrate such that the first capacitor is exposed from the lid at the first notched portion (see claim 11).
Sawai (US 2021/0134758 A1) teaches a semiconductor device comprising a first semiconductor chip and a second semiconductor chip arranged so as to oppose each other, the first semiconductor chip having: a first electrode portion that is provided on an opposing surface that opposes the second semiconductor chip; and a first protective film that is arranged in a portion opposing the second semiconductor chip and is provided with a first hole portion in which the first electrode portion is exposed, and the second semiconductor chip having: a second electrode portion that is provided on an opposing surface that opposes the first semiconductor chip; and a second protective film that is arranged in a portion opposing the first semiconductor chip and is provided with a second hole portion in which the second electrode portion is exposed, wherein the first semiconductor chip has an electrically conductive first connecting portion that is provided in the first hole portion, protrudes from the first hole portion toward the second hole portion and has a first recessed portion denting to the first hole portion side on a first tip end portion thereof, the second semiconductor chip has an electrically conductive second connecting portion that is formed on a front surface of the second electrode portion, a side surface of the second hole portion, and a front surface of the second protective film, protrudes from the second hole portion toward the first hole portion and has a second recessed portion denting to the second hole portion side on a second tip end portion thereof, and the first tip end portion of the first connecting portion makes contact with a bottom surface of the second recessed portion of the second connecting portion so that the first electrode portion and the second electrode portion are electrically connected (see claim 1).

However, the combination or each of the cited references above does not disclose nor fairly suggest each and every claimed limitation of independent claim 1, therefore claims 1 – 20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        5/7/2022